  Case 2:20-cr-00033-Z-BR Document 28 Filed 07/29/20              Page 1 of 1 PageID 75



                        IN THE LNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF'TEXAS
                                    AMARILLO DIVISION

UNITED STATES OF AMERICA                        $
                                                $
  Plaintiff,                                    $
                                                $
                                                $               2:20-CR-33-Z-BR-(   1)

                                                $
LINDA SUSAN SOLIS                               $
                                                $
  Defendant.                                    $


                ORDER ADOPTING REPORT AND RECOMMENDATION
                        CONCERNING PLEA OF GUILTY

         On July l4,2020,the United States Magistrate Judge issued a Report and Recommendation

 Concerning Plea   of Guilty ("Report and Recommendation") in the above       referenced cause.

 Defendant Linda Susan Solis filed no objections to the Report and Recommendation within the

 fourteen-day period set forth in 28 U.S.C. $ 636(bX1). The Court independently examined all

 relevant matters of record in the above referenced cause-including the elements of the offense,

 Factual Resume, PIea Agreement, and Plea Agreement Supplement-and thereby determined that

 the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby

 ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the

 guilty plea of Defendant Linda Susan Solis was knowingly and voluntarily entered; ACCEPTS the

 guilty plea of Defendant Linda Susan Solis; and ADJUDGES Defendant Linda Susan Solis guilty

 of Count One in violation of 18 U.S.C. $$ 922(g)(l) and 92a@)Q). Sentence will be imposed in

 accordance with the Court's sentencing scheduling order.


         So ORDERED, tl|,y    2? ,zozo


                                                    MA        w.l   CSMARYK
                                                              STATES DISTRICT JUDGE
